Citation Nr: 1040450	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  99-157 05A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a throat disorder, to 
include diagnoses of sinusitis and rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel






INTRODUCTION

The Veteran served on active duty from December 1967 to February 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the Veteran's claim of entitlement to service 
connection for a throat disorder.

The Board remanded this claim in August 2005 and January 2006 for 
additional development and adjudicative action.  In January 2010, 
the Board remanded the claim in order to schedule the Veteran for 
a VA examination.  A VA examination was conducted in April 2010.

The Veteran has appealed to the Board a claim initially self-
stylized by the Veteran as a "throat disorder," manifested by 
"redness," "irritation," and "coughing."  (See September 
1997 written statement by the Veteran).   

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court 
reevaluated the concept of what issues are encompassed in a 
service connection claim filed by a claimant. The Court held that 
the scope of a claim must be understood from the viewpoint of a 
lay claimant who may not be required to understand sophisticated 
legal or medical distinctions, and that "the claimant's intent in 
filing a claim is paramount to construing its breadth." The 
Court, citing the holding in Ingram v. Nicholson, 21 Vet. App. 
232, 254 (2007) which held that VA must apply a "sympathetic 
reading" to a lay person's pleadings, indicated that VA's 
attention should be focused upon the symptoms the claimant is 
attempting to service connect.

Accordingly, the issue listed on the title page has been 
rephrased to ensure that the Veteran's allegations are fully 
addressed. Clemons, 23 Vet. App. 1 (2009).

After the last supplemental statement of the case was issued in 
July 2010, the Veteran submitted additional evidence in October 
2010, but as the evidence is either duplicative of evidence 
already of record or does not have a bearing on the unresolved 
material issue of fact, the additional evidence need not be 
referred to the RO for initial consideration. 38 C.F.R. § 
20.1304(c).

The Veteran states that he has a diagnosis of prostate cancer and 
that this disability is caused by exposure to Agent Orange.  
Therefore, a claim of entitlement to service connection for 
prostate cancer, to include due to exposure to Agent Orange, is 
REFERRED to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  
Therefore, further development is necessary before the Board can 
adjudicate this claim on appeal. 

In the report of medical history completed by the Veteran at 
discharge, when asked if there was a history of "ear, nose, or 
throat trouble," the Veteran stated "yes,"  although his 
December 1976 discharge examination had no diagnosis of any 
throat abnormalities or disorders.  Furthermore, the Veteran's DD 
Form 214 shows that during his service from February 1974 to 
February 1977, his secondary specialty was "Chemical Staff."  
Thus, chemical exposure is conceded.

In April 2010, the Veteran was afforded a VA examination.  The 
examiner stated the Veteran did not currently have a throat 
disorder.  The examiner diagnosed the Veteran with rhinitis and 
chronic right maxillary sinusitis.

The examiner further stated that rhinitis and chronic right 
maxillary sinusitis were not caused by or a result of the 
Veteran's service.  The examiner reiterated that no throat 
disorder was found on examination, there was no evidence of any 
chronic throat, sinus, or rhinitis condition while on active 
duty, no evidence of treatment for compensable throat, sinus, or 
rhinitis conditions within one year of active duty, and no 
evidence of treatment for any throat disorder since the Veteran's 
1977 discharge.

An adequate medical opinion must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).

In this matter, the Veteran claims that he has experienced 
"redness," "irritation," and "coughing" associated with his 
throat since his discharge from service.   The Board notes that 
in an early November 1980 VA medical treatment record, the 
Veteran complained of a sore throat and was diagnosed with 
pharyngitis.  

Additionally, in an April 2005 private treatment record from 
Texas Tech Medical Center, the Veteran was noted to have 
undergone thyroid surgery 2 weeks prior, and was diagnosed with 
hyperthyroidism.
                                                                                                                                                  
In a June 2009 statement in support of his claim, the Veteran 
stated he was diagnosed with 3 separate lesions on his thyroid, 
located in his throat, and this was caused by chemical exposure 
in the Army. (A March 2005 report from Pampa Regional Medical 
Center indicated the Veteran had a cystic mass of the left lower 
lobe of the thyroid with intracystic predunculated nodules; solid 
nodule of the right posterior lobe; and a large cyst of the 
anterior thymus.).

Although the April 2010 VA examiner stated the Veteran did not 
have a throat disorder, he did not address the relationship, if 
any, between the Veteran's claimed throat symptoms and the 
diagnoses of sinusitis and rhinitis.  Further, the examiner did 
not address the Veteran's claim of thyroid lesions due to service 
affecting his throat.  Finally, the examiner did not address the 
Veteran's claims of throat symptoms and chemical exposure while 
in the military as noted on his DD Form 214.  The Board finds 
that the examiner must clarify his findings. 


Accordingly, the case is REMANDED for the following action:

1.	 The RO/AMC should ask the examiner who
conducted the April 2010 VA examination (or 
a suitable replacement) to clarify his 
findings, to specifically include 
addressing the relationship, if any, 
between the Veteran's claimed throat 
symptoms and the diagnoses of sinusitis and 
rhinitis; the examiner should address the 
etiology and relationship, if any, of the 
Veteran's thyroid condition which he 
attributes to service to his claimed throat 
symptoms; and, the examiner should address 
the Veteran's claim of chemical exposure 
while in service, and the relationship, if 
any, to the Veteran's throat symptoms.  

The examiner is advised that the Veteran is 
competent to report his symptoms and 
injuries; and such reports must be 
considered in formulating any opinions.

The claims file, including a copy of this 
remand, must be made available to, and be 
reviewed by, the examiner. The examiner 
should note such review in the examination 
report or in an addendum.

The examiner should provide a rationale for 
the opinion.  If further examination or 
testing is needed, this should be 
undertaken.  

2.	If any benefit sought remains denied, the 
RO should
issue an appropriate SSOC and afford the 
Veteran and his representative the 
opportunity to respond. The case should 
then be returned to the Board, if in order, 
for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


